On Rehearing Granted

COPE, C.J.
The court grants the amended motion for rehearing filed by defendant-appellant Kraus, to clarify our ruling.
As stated in the court’s earlier opinion, the defendant qualifies as a habitual violent felony offender (HVFO) in Miami-Dade County Circuit Court number OX-14126 (“the 2001 case”). In that case, resentencing is to occur as follows. On count one (burglary of an occupied dwelling) the sentence of fifteen years as an HVFO will remain the same. However, the fifteen-year mandatory minimum sentence on count one exceeds the legal maximum. See § 775.084(4)(b)2., Fla. Stat. (2001). On count one the mandatory minimum sentence must be reduced to ten years.
On count two (grand theft) the fifteen-year sentence exceeds the legal maximum. See id. § 775.084(4)(b)3. The fifteen-year sentence must be reduced to ten years as an HVFO. Similarly, the fifteen-year mandatory minimum sentence on count two exceeds the legal maximum. See id. The fifteen-year mandatory minimum sentence on count two must be reduced to five years.
With regard to Miami-Dade County Circuit Court case number 96-5770 (“the 1996 ease”), we modify our prior ruling. On counts one (armed robbery) and three (shooting or throwing a deadly missile) the fifteen-year sentences will remain the same. On count two (aggravated assault with a deadly weapon) the sentence must be reduced to five years. On count four (tampering with a witness), the trial court had imposed a suspended sentence of fifteen years. The sentence must be reduced to one year suspended.
As stated in our prior opinion, the defendant need not be present for resentencing.
Rehearing granted.